Citation Nr: 0209365	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  96-00 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for allergic 
rhinosinusitis, post-operative synechia of right nostril, 
status post nasal bone fracture, currently rated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran had active military service from March 1968 to 
February 1974.  This matter comes to the Board of Veterans' 
Appeals (Board) from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) San Juan Regional Office 
(RO) which denied an evaluation in excess of 10 percent for 
allergic rhinosinusitis.  In September 1997, the Board 
remanded the matter for additional development of the 
evidence.  

In April 2002, the veteran filed a claim of entitlement to 
service connection for diabetes mellitus.  Since this matter 
has not as yet been adjudicated, and inasmuch as it is not 
inextricably intertwined with the issues now before the Board 
on appeal, it is referred to the RO for initial adjudication.


FINDING OF FACT

The veteran's allergic rhinosinusitis, post-operative 
synechia of right nostril, status post nasal bone fracture, 
is manifested by subjective complaints of congestion and 
difficulty breathing, with no objective evidence of moderate 
crusting and ozena, atrophic changes, polyps, severe 
sinusitis, purulent discharge, incapacitating episodes, loss 
of part of the nose, or disfiguring scars.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
allergic rhinosinusitis, post-operative synechia of right 
nostril, status post nasal bone fracture, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 4.97, Diagnostic Code 6502 (1996) (effective prior to 
October 7, 1996), and 38 C.F.R. § 4.97, Diagnostic Code 6502 
(2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that there has been a change in law during 
the pendency of this appeal with enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), which provides that on 
receipt of a complete or substantially complete application, 
VA shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  38 U.S.C. § 5103 (West 
Supp. 2001).  VCAA also requires VA to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  
38 U.S.C. § 5103A (West Supp. 2001).  

In this case, the Board finds that VA has satisfied its 
duties to the veteran, under both former law and the new 
VCAA.  The record indicates that the veteran has been 
informed of the evidence of record and the nature of the 
evidence needed to substantiate his claim via rating 
decisions, letters from the RO, Statements of the Case, and 
the Board's remand.  The Board concludes that the discussions 
in these documents adequately complied with VA's notification 
requirements.  Moreover, as set forth below, the RO has 
completely developed the record; thus, the requirement that 
the RO explain the respective responsibility of VA and the 
veteran to provide evidence is moot.  

The Board further notes that VA has conducted appropriate 
evidentiary development in this case, including obtaining the 
veteran's service medical records and a record of his post-
service medical treatment.  There is no indication of 
outstanding, relevant records which the RO has not yet 
attempted to obtain.  The veteran was also afforded several 
VA medical examinations and the examiners rendered considered 
medical opinions regarding the pertinent issue in this 
matter.  Based on the facts of this case, therefore, the 
Board concludes that there is no reasonable possibility that 
any further assistance to the veteran would aid in 
substantiating his claim.  

As VA has fulfilled the duty to assist and notify, and as the 
change in law has no additional material effect on 
adjudication of this claim, the Board finds that it can 
consider the merits of this appeal without prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

I.  Factual Background

The veteran's service medical records show that in October 
1970, he sustained a nasal fracture in an automobile 
accident.  In September 1971, he underwent a submucous 
resection of the nasal septum, secondary to his complaints of 
difficulty breathing.  In June 1972, he underwent a 
rhinoplasty for an external nasal deformity.  There were no 
complications and the remaining service medical records are 
negative for complaints or abnormalities pertaining to the 
nose or sinuses.  At his January 1974 military separation 
medical examination, the veteran's nose and sinuses were 
normal on clinical evaluation.  

In February 1990, the veteran submitted a claim of service 
connection for a nasal condition, stating that he had 
undergone two surgical procedures in service and was 
currently experienced breathing difficulties.  

In connection with his claim, the RO obtained VA clinical 
records dated from February 1989 to August 1993.  In 
pertinent part, these records show that in August 1993, the 
veteran sought treatment for difficulty breathing.  He 
reported a history of a deviated nasal septum.  He was 
scheduled for evaluation in the ear, nose and throat clinic, 
but failed to report for his appointment.  

In May 1994, the veteran underwent VA medical examination at 
which he complained of alternated nasal obstruction, 
recurrent sneezing, and post-nasal discharge.  A history of a 
nasal fracture and rhinoplasty was noted.  On examination, 
the nasal turbinates were congested and there was evidence of 
nasal septum surgery.  There was synechia on the right side 
of the nostril, but no pus or polyps in the nose.  The 
diagnoses were allergic rhinosinusitis and post-operative 
synechia, right nostril.  Subsequent X-ray examination showed 
a prominent left inferior nasal turbinate, but was otherwise 
unremarkable.  The sinuses were well developed and aerated, 
with no evidence of inflammatory or neoplastic changes.  

By June 1994 decision, the RO granted service connection for 
allergic rhinosinusitis, post-operative synechia of the right 
nostril, status post nasal fracture, and assigned an initial 
10 percent rating from February 16, 1990, under Codes 6501 
and 6502.  

In March 1995, the veteran stated that his sinus condition 
had worsened and claimed that he had been receiving 
continuous treatment at the VA clinic.  Later that month, the 
RO requested VA clinical records dated from August 1993 to 
the present.  The RO duly provided the treatment records 
requested by the RO, all of which were negative for notations 
of treatment for a nasal condition.  

By June 1995 rating decision, the RO confirmed and continued 
the 10 percent rating for the veteran's allergic 
rhinosinusitis.  He appealed the RO determination, claiming 
that a higher rating was warranted as he had difficulty 
breathing.  

On February 1996 VA medical examination, the veteran 
complained of a host of disabilities, not including a nasal 
condition.  Objective examination of the nose revealed 
rhinosinusitis, but no evidence of any other pathology.  The 
diagnoses included rhinosinusitis.  

In February 1998, the veteran reported that he had external 
deformity of his nose, headaches, sleeping problems, and 
respiratory difficulties.  He claimed he received continuous 
treatment for nasal problems from a private physician since 
1995.  

In March 1998, a private physician indicated that he had been 
treating the veteran since 1995 for problems of rhinitis and 
sinusitis.  The RO thereafter contacted the physician and 
requested treatment records pertaining to the veteran since 
1995.  The private physician thereafter submitted treatment 
records dated from August 1996 to March 1998.  In pertinent 
part, the records show that in January 1997 and February 
1998, the veteran sought treatment for sinusitis, and a 
decongestant was prescribed.  

VA clinical records dated from November 1995 to July 1999, 
show that the veteran was hospitalized for treatment of a low 
back disability in November 1995.  At that time, 
rhinosinusitis was noted, although no specific complaint or 
symptom was recorded.  In June 1997, he complained of, inter 
alia, sinusitis and nasal congestion.  Nasal spray was 
prescribed.  In November 1997 and February 1998, it was noted 
that his medication included a nasal inhaler.  

In October 1999, the veteran underwent VA medical examination 
at which he complained of nasal stuffiness with watery 
discharge since 1972.  On objective examination, the examiner 
noted mild congestive turbinates, but no nasal obstruction or 
interference with breathing.  There was also no evidence of 
purulent discharge, dyspnea at rest, impairment of speech, or 
periods of incapacitation.  X-ray examination was negative 
without evidence of sinusitis.  The impression was comminuted 
fracture of the nasal bone.  

On VA medical examination in April 2001, the veteran reported 
shortness of breath, which he claimed was secondary to nasal 
stuffiness.  It was noted that he was taking oral medication 
for relief of his symptoms.  On objective examination, the 
examiner indicated that interference with breathing through 
the nose would occur only when the turbinates were congested.  
He indicated that there was no purulent discharge, dyspnea at 
rest, impairment of speech, allergic attacks, or periods of 
incapacitation.  He indication that there was no nasal 
obstruction, although there was some crusting in both 
nostrils.  X-ray examination of the sinuses showed normal 
aeration of the paranasal air spaces.  The diagnosis was 
chronic rhinitis.  

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2002).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2002).  
Nevertheless, VA is required to provide separate evaluations 
for separate manifestations of the same disability which are 
not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  

VA compensation for service-connected injury is limited to 
those claims which show present disability, and where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

As noted by the Board in its September 1997 remand, the 
Schedule for Rating Disabilities pertaining to diseases of 
the nose and throat was revised, effective October 7, 1996.  
See 61 Fed. Reg. 46,720-731 (1996).  The Court has held that 
where the law changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply unless Congress provides otherwise.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991); see also 
Baker v. West, 11 Vet. App. 163 (1998); Dudnick v. Brown, 10 
Vet. App. 79 (1997).  However, the effective date of a rating 
assigned under the revised schedular criteria may not be 
earlier than the effective date of that change; the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of change.  VA O.G.C. 
Prec. Op. No. 3-2000 (Apr. 10, 2000), 65 Fed. Reg. 33,421 
(2000).  Thus, the Board will consider both versions of the 
rating criteria in evaluating the veteran's claim.  

III.  Analysis

The veteran's nasal disability has been evaluated by the RO 
as 10 percent disabling under Diagnostic Codes 6501 and 6502.  

Under Code 6502, as in effect prior to October 7, 1996, a 10 
percent rating was warranted for traumatic deflection of the 
nasal septum with when the deflection produce marked 
interference with breathing space.  A 10 percent rating 
represents the maximum schedular evaluation which can be 
granted for deflection of the nasal septum; thus, a rating in 
excess of 10 percent is unwarranted.  

Under the amended version of Code 6502, a 10 percent rating 
is warranted for traumatic deviation of the nasal septum with 
50 percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  38 C.F.R. § 4.97, Code 
6502 (2002) (effective Oct. 7, 1996).  Like the prior version 
of Code 6502, the 10 percent disability rating remains the 
maximum evaluation assignable.  

Under Code 6501, as in effect prior to October 7, 1996, a 10 
percent rating was warranted for rhinitis manifested by 
definite atrophy of the intranasal structure with a showing 
of moderate secretion.  A 30 percent rating was appropriate 
for moderate crusting and ozena with atrophic changes.  A 50 
percent rating was warranted for rhinitis productive of 
massive crusting and marked ozena with anosmia.  

Under the amended Rating Schedule, allergic rhinitis is rated 
pursuant to the provisions set forth in Code 6522.  Under 
those criteria, a 10 percent rating is warranted for rhinitis 
with no polyps, but with greater than 50 percent obstruction 
of nasal passage on both sides or complete obstruction on one 
side.  A maximum 30 percent is warranted if polyps are 
present.  38 C.F.R. § 4.97, Code 6522 (2002) (effective Oct. 
7, 1996).  

Applying the criteria set forth above to the facts in this 
case, the Board finds that a rating in excess of 10 percent 
is not warranted under either the old or amended rating 
criteria.  While some crusting in both nostrils was noted on 
most recent VA medical examination in April 2001, there is no 
indication of moderate crusting, ozena, polyps, or atrophic 
changes.  Rather, repeated examination has shown no normal 
nasal structures, with no indication of atrophy or polyps.  
Thus, the criteria for a rating in excess of 10 percent have 
not been met under either the old or amended versions of the 
codes for evaluating allergic rhinitis.  

In addition, the Board recognizes that there are other 
diagnostic codes that potentially relate to the veteran's 
disability; he is entitled to be rated under the code which 
allows the highest possible evaluation for the clinical 
findings shown on objective examination.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

For example, under Code 6512, as was in effect through 
October 6, 1996, a 10 percent rating was warranted for 
moderate chronic sinusitis manifested by a discharge, 
crusting or scabbing and infrequent headaches.  A 30 percent 
rating required severe chronic sinusitis manifested by 
frequently incapacitating recurrences, severe and frequent 
headaches, and a purulent discharge or crusting reflecting 
purulence.  A 50 percent rating required postoperative 
sinusitis following a radical operation, with chronic 
osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.  

Under the revised Code 6512, effective from October 7, 1996, 
a 30 percent rating for sinusitis requires three or more 
incapacitating episodes per year requiring prolonged 
antibiotic treatment (four to six weeks); or more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent rating requires sinusitis following 
radical surgery with chronic osteomyelitis; or near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus and purulent discharge or crusting after 
repeated surgeries.  38 C.F.R. § 4.97 (2002).  

The evidence of record shows that the veteran's treatment has 
consisted only of use of nasal spray and decongestant 
medication.  There is no indication, nor has the veteran 
contended, that his condition was manifested by purulent 
discharge, or that he required prolonged antibiotic 
treatment.  Likewise, it has not been shown that he had 
regular recurrences of sinusitis, much less episodes which 
have been incapacitating, occurring frequently as 
contemplated by the criteria for a 30 percent rating.  
Moreover, no medical professional described the veteran's 
disability as severe and there is no evidence indicating that 
purulent discharge was ever present.  X-ray studies are 
repeatedly negative with no indication of sinusitis.  The 
Board finds that this disability picture is therefore 
consistent with no more than a 10 percent rating under both 
the old and new criteria of Code 6512.

Likewise, absent objective evidence of loss of the part of 
the nose or other disfigurement, or disfiguring scars, a 
higher rating is not available under Codes 6504 or 7800 for 
scars, disfiguring, head, face or neck.  Objective 
examination has shown no indication of disfigurement or 
scarring.  

The Board recognizes that the veteran has occasionally 
reported other symptoms which he attributes to his service-
connected nasal disability, including headaches and 
difficulty sleeping.  However, as such symptoms have not been 
attributed to his service-connected disability, but appear to 
be part and parcel of a nonservice-connected disability, his 
headaches and sleep difficulty may not be considered here.  
38 C.F.R. § 4.14 (2002); Fanning v. Brown, 4 Vet. App. 225 
(1993); Brady v. Brown, 4 Vet. App. 203 (1993).  

In reaching its decision, consideration has also been given 
to whether an extraschedular rating is warranted.  Bagwell v. 
Brown, 9 Vet. App. 157 (1996) (the question of extraschedular 
rating is a component of the veteran's claim for an increased 
rating).  However, there is no objective evidence of record 
demonstrating that the veteran's service-connected nasal 
disability markedly interferes with his employment or 
requires frequent hospitalization.  Indeed, it does not 
appear that he has been hospitalized for the disability since 
his separation from service.  As there the veteran has not 
asserted, nor does the evidence suggest, that the regular 
schedular criteria are inadequate, the Board finds that no 
further action on this matter is warranted.  

In sum, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that the criteria 
for a rating in excess of 10 percent are not met.  


ORDER

Entitlement to a rating in excess of 10 percent for allergic 
rhinosinusitis, post-operative synechia of right nostril, 
status post nasal bone fracture, is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

